Citation Nr: 1416608	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for parathyroid cancer, to include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1950 to November 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Oakland, California, RO currently has jurisdiction of this case.  

In December 2013, the Veteran testified at a Board hearing via videoconference  before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with his claim folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In claims for service connection based on exposure to ionizing radiation, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations.  38 C.F.R. § 3.311(b).  

The Veteran alleges that both his prostate cancer, diagnosed in 1991, and his parathyroid adenoma, diagnosed in 1998, are the result of his exposure to ionizing radiation in service.  Both diagnosed disabilities are listed radiogenic diseases under 38 C.F.R. § 3.311(b)(2) and were manifest within the presumptive periods under 38 C.F.R. § 3.311(b)(5).  

The Veteran was a photographer in service and alleges he took photographs before, during and after atmospheric nuclear testing in Nevada in 1952.  His participation in Operation TUMBLER-SNAPPER in 1952 has been confirmed.  

Because the three requirements of 38 C.F.R. § 3.311(b) were met, in June 2007, the Defense Threat Reduction Agency (DTRA) provided an estimated maximum radiation dose for the Veteran.  

Based on the June 2007 radiation dose estimate, a June 2007 administrative decision determined that it was unlikely that the Veteran's prostate cancer resulted from radiation exposure in service.  A subsequent June 2007 rating decision denied both claims for service connection for prostate cancer and for parathyroid cancer, based in part on a VA medical opinion.  

However, the evidence of record fails to show that at any time during the appeal, the claims were referred to the Under Secretary for Benefits for consideration pursuant to 38 C.F.R. § 3.311(c). 

Moreover, during his December 2013 hearing before the undersigned, the Veteran testified that during his participation in Operation TUMBLER-SNAPPER, he took photographs that were very near "ground zero" and he felt that the DTRA dose estimate was inadequate as it was based on the assumption that his duties were conducted from a distant location.  

The Board finds the Veteran's testimony regarding his physical location during the atmospheric testing in 1952 to be credible.  It follows that the current dose estimate and medical opinions are premised upon an incorrect factual basis as they assumed that the Veteran's duties were conducted from a "distant location."  Accordingly, a new dose estimate should be obtained using the Veteran's description of his location at the time of the testing (as he described it during the December 2013 Board hearing, particularly noting his location at "ground zero") as the scenario for exposure.  The claims should then be forwarded to the Under Secretary for Benefits for appropriate consideration, in accordance with 38 C.F.R. § 3.311(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an updated dose assessment for the Veteran, based on his statements of his physical location during atmospheric testing in Operation TUMBLER-SNAPPER from the Department of Defense, pursuant to 38 C.F.R. § 3.311(a)(2)(i).  

2.  After completing the above development, forward the claims to the Under Secretary for Benefits for appropriate consideration in accordance with 38 C.F.R. § 3.311(c).  

3.  Undertake any further development deemed necessary, and then readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



